Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Patrick L. Miller on 04/14/2022.

The application has been amended as follows:
	Regarding claim 17, lines 19-20, the phrase: “…numerology and/or waveform configuration data” should be changed to “…numerology and”.

Allowable Subject Matter
Claims 1, 3, 6-17, 19-23 are allowed. The prior art of record fails to disclose the feature wherein the communication in the mobile telecommunications system is distributed at least over a control plane and a user plane, wherein signaling is communicated over the control plane and user data are communicated over the user plane, wherein the circuitry of the slave base station is further configured to broadcast system information over the user plane, wherein the slave cell specific system information includes user plane specific system information, and wherein the user plane specific system information includes numerology and waveform configuration data, as recited in claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thangarasa et al. (Pub No.: 2020/0304940) discloses a method in a network node (115) is disclosed for managing interruptions to Wide Area Network, WAN, operation of a wireless device (110), wherein the wireless device provides Proximity Services, ProSe, over at least two carriers (305, 310). The method comprises determining (804) a configuration of the wireless device for ProSe operation such that an aggregated interruption to the WAN operation of the wireless device is below an allowed interruption value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464